SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 27, 2010 Ford Credit Auto Owner Trust 2010-B (Issuer of the notes) Ford Credit Auto Receivables Two LLC (Depositor) Ford Motor Credit Company LLC (Exact name of Sponsor as specified in its charter) Delaware (State or other jurisdiction of incorporation) 333-167489-01 27-6251987 (Commission File Number) (IRS Employer Identification No.) c/o Ford Credit SPE Management Office c/o Ford Motor Credit Company LLC World Headquarters, Suite 801-C1 One American Road Dearborn, Michigan 48126 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:313-594-3495 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. In connection with the issuance by Ford Credit Auto Owner Trust 2010-B (the "Trust") of the asset backed securities (the "Notes") described in the Prospectus Supplement, dated July 27, 2010, and the Prospectus, dated July 23, 2010, which were filed with the Securities and Exchange Commission pursuant to its Rule 424(b)(2) by Ford Credit Auto Receivables Two LLC, as registrant (the "Registrant"), the Registrant has entered into the agreement(s) listed in Item 9.01(d) below.This Current Report on Form 8-K is being filed in connection with the execution of such agreement(s) to satisfy an undertaking to file copies of certain agreements executed in connection with the issuance of the Notes. Item 9.01.Financial Statements, Pro Forma Financial Information and Exhibits. (a)Not applicable (b)Not applicable (c)Not applicable (d)Exhibits: Exhibit No. Description Exhibit 1.1. Underwriting Agreement, dated July 27, 2010, among the Registrant, Ford Motor Credit Company LLC and Banc of America Securities LLC, BNP Paribas Securities Corp., Credit Agricole Securities (USA) Inc. and Deutsche Bank Securities Inc. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FORD CREDIT AUTO OWNER TRUST 2010-B By:FORD MOTOR CREDIT COMPANY LLC, as Servicer By:/s/ Susan J. Thomas Name:Susan J. Thomas Title:Secretary Dated: July 30, 2010 3 EXHIBIT INDEX Exhibit No. Description Underwriting Agreement, dated July 27, 2010, among the Registrant, Ford Motor Credit Company LLC and Banc of America Securities LLC, BNP Paribas Securities Corp., Credit Agricole Securities (USA) Inc. and Deutsche Bank Securities Inc. 4
